Wheeler, J.
The right of the appellant, to his homestead exemption, was pleaded to the suit brought to foreclose the mortgage; and the judgment therein, condemning the land to be sold, was a direct adjudication adversely to the right of the defendant, upon the issue made by the plea. The merits of the judgment cannot be brought in question in a collateral action. Until reversed or annulled by some direct proceeding for that purpose, it is, and must be held, wherever brought collaterally in question, conclusive of the matters therein adjudicated. There is no better settled principle, than that the judgment or decree of a Court of competent jurisdiction, directly upon the point, or necessarily involving the decision of the question, is conclusive *791between the parties, and their privies, upon the same matter coming directly in question in a collateral action, in the same or another Court of concurrent jurisdiction. It can make no difference in the application of this principle, what may have been the subject matter of the judgment, provided it be one of which the Court rendering it had jurisdiction. If the Court rendering the judgment had jurisdiction of the subject matter and the parties, its decision is conclusive until reversed on appeal or annulled by a proceeding for that purpose. This is a principle too well and firmly established to be questioned or doubted. Nor can it be doubted, that the District Court of Fayette county had jurisdiction to hear and determine the right of the appellant to the homestead, asserted by his plea. If the decision was erroneous the defendant had his remedy by an appeal or writ of error to reverse the judgment. But, until reversed, it must be held conclusively to have determined that question. There is nothing in the nature of the right of homestead, to exempt it from the operation of the general principle. There are other rights secured by the Constitution, which are equally sacred and inviolable. The right of personal liberty, and the right of personal security, are not less so ; yet these, and every other right which is secured by the Constitution and laws, may be divested by the judgment of a Court of competent jurisdiction.
If the appellant had made the proof in the former case, which he has made in this, the Court must have adjudged the question in his favor, or its judgment must have been reversed, upon appeal, by this Court. If he neglected or failed to make the proof, the Court could not do otherwise than render the judgment which was rendered in the case. But whether he made the proof or not, or whether the Court decided erroneously or not in that case, cannot be inquired of in this. The judgment in that case is conclusive of the question. If it were otherwise, there would never be an end of litigation; and questions solemnly adjudicated by a competent tribunal, would still remain, as before, open to re-examination.
The precise question now before the Court, was determined by this Court in the case of Lee v. Kingsbury, which, if there ever could have been a doubt as to the application of the general principle to such a case, must be held decisive of the question. (18 Tex. R. 68.)
But it is insisted that there are other parties, the children of the defendant, who have intervened in this suit, and who are not *792concluded by the former judgment, because not parties to it. If the wife were here to assert her rights, she would not be concluded, because not a party to the proceeding, and because she cannot be divested of her right, except by her own voluntary act. But the children cannot control the parents in the disposition of the homestead, or assert a right therein adversely to the act of their parents. The parent has the right to dispose of the homestead without consulting them ; and whatever will bind the head of the family will be binding upon them. Their domicil follows that of the parent, and he has the power to choose, and renounce it for them at pleasure.
It is further insisted that the former judgment is void, because the Act creating the artificial person, plaintiff in that suit, was unconstitutional, and there really was no such person as the Texas Monument and Military Institute. The title of the Act by which the plaintiffs in the former suit were created a corporation, is the following: “An Act to consolidate the Texas Monumental Committee and the Texas Military Institute with Rutersville College.” And it is objected that the Act embraces more than one object; and is consequently repugnant to the 24th Section of the General Provisions of the State Constitution. This objection we do not think tenable. The object expressed in the title of the Act is to consolidate the two bodies into one; and the natural inference would be, that the one corporation was to be clothed with the rights, privileges and powers which formerly appertained to the two, now consolidated in one. The terms employed in the title of the Act are sufficiently significant of the subject of its provisions; and that was what the clause in the Constitution intended. It could not have meant that the word “ object” should be understood in the sense of “ provision for that would render the title of the Act as long as the Act itself. Various and numerous provisions may be necessary to accomplish the one general object, which an Act of the Legislature proposes. Nor could it have been intended that no Act of legislation should be constitutional which had reference to the accomplishment of more than one ultimate end. For an Act having one main or principal object in view, may incidentally effect or be promotive of others; and it would be impossible so to legislate as to prevent this consequence. The intention doubtless was, to prevent embracing in an Act, having one ostensible object, provisions having no relevancy to that object, but really designed to effectuate other and wholly different objects, and thus *793to conceal and disguise the real object proposed by the provisions of an Act under a false or deceptive title. It could not have been intended to forbid the passage of an Act which should have in view, at the same time, the public good and the good of particular individuals; or which should have the combined object of honoring the dead and benefiting the living; which seems to have been the object of the Act in question. Its great and leading object is to benefit the living, and this it proposes, in part, to do by paying a tribute of respect to the memory of the departed. We do not think it justly obnoxious to the objection urged to its constitutionality. And we are of opinion that there is no error in the judgment, and that it be affirmed.
Judgment affirmed.